UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 KINGMAN PARK CIVIC ASSOCIATION,

    Plaintiff,

           v.                                               Civil Action No. 13-990 (CKK)
 VINCENT C. GRAY,

    Defendant.


                                  MEMORANDUM OPINION
                                      (July 29, 2013)

       Plaintiff Kingman Park Civic Association (“Kingman Park”) filed suit against Vincent C.

Gray in his official capacity as the Mayor of the District of Columbia, challenging aspects of the

District’s plan to construct a streetcar line in the Northeast quadrant of the District. Presently

before the Court is the Plaintiff’s [5] Amended Motion for Temporary Restraining Order, for

Preliminary Injunction and for Waiver of Bond. Upon consideration of the pleadings,1 the

relevant legal authorities, and the record as a whole, the Court finds that the Plaintiff is not likely

to succeed on the merits of its claims, the Plaintiff is not likely to suffer irreparable injury absent

emergency relief, and the balance of the equities do not favor injunctive relief. With the public

interest weighing against an injunction, on balance the Court finds emergency injunctive relief is

not warranted in this case. Accordingly, the Plaintiff’s motion is DENIED.

                                        I. BACKGROUND

       A.        Factual Background

       The District of Columbia intends to construct a “a surface fixed rail and streetcar public

       1
         Pl.’s Am. Mot., ECF No. [5]; Def.’s Opp’n, ECF No. [8]; Pl.’s Reply, ECF No. [9];
Def.’s Sur-Reply, ECF No. [13]; Def.’s Suppl. Sur-reply, ECF No. [15].
transportation network,” comprised of eight lines extending across 37 miles. Def.’s Ex. A

(Nicholson Decl.) ¶ 4; see also DC’s Transit Future Sys. Plan Final Report, April 2010.2 The

first leg of the system consists of 2.2 miles of track along H Street and Benning Road in the

Northeast quadrant of the District, connecting Benning Road to Union Station (hereinafter the “H

Street line”). Nicholson Decl. ¶ 7. Construction on the H Street line began in 2008 with new

parking lanes, sidewalks, street lights, reconstructed roadways, streetcar tracks, and pole

foundations. Nicholson Decl. ¶ 10. The streetcars “will be powered by quiet electric motors,

and use a pole and pantograph to collect power from an electrified wire that is suspended

approximately twenty feet over the lane on which it runs.” Def.’s Opp’n at 4. At some point this

month, the District will begin installing poles and overhead contact wires for the overhead

cantilever system that will power the streetcars. Nicholson Decl. ¶ 12. Installation of the

overhead cantilever system is expected to be completed in late September or early October of

this year. Id.

        The District of Columbia Department of Transportation (“DDOT”) intends to build a “car

barn” training center on the grounds of the Joel Elias Spingarn Senior High School (the

“Spingarn campus”), located on the 2500 block of Benning Road, Northeast. Nicholson Decl.

¶ 14. Spingarn Senior High School was a public school prior to its closure in July 2013. Id. at

¶ 15.   In November 2012, the District of Columbia Historic Preservation Review Board

designated Spingarn High School as an historic landmark in the District of Columbia Inventory

of Historic Sites. Am. Compl. ¶ 31. The car barn will be used to house streetcars while not in

operation, and will also serve as “an operations base and maintenance facility” where workers

        2
          The Final Report is available at
http://ddot.dc.gov/DC/DDOT/About+DDOT/Publications/DC+Transit+Future?f07590d02e4682
10VgnVCM2000007f6f0201RCRD_itemsPerView=10&renderPage=0&vgnextrefresh=1
                                           2
will be trained to repair streetcars. Nicholson Decl. ¶ 16. In late June 2013, the District began

constructing tracks and temporary facilities to enable system testing and certification. Id. at ¶ 20.

Excavation of the planned car barn site was set to begin the week of July 15, 2013. Id. at ¶ 23.

Five streetcars are scheduled to be delivered to the Spingarn campus in October 2013. Id. at

¶ 21. Construction of the permanent car barn structure will begin “this Fall,” and the District

expects the car barn to be completed in the summer of 2014. Id. at ¶ 22.

       The District plans to install three “traction power substations” to provide power along the

H Street line. Nicholson Decl. ¶ 13; Compl., Ex. 3 (DC Streetcar Sys. Plan: H St/Benning Rd &

Future Segments & Exts.) at 12; Pl.’s Reply, Ex. 3 (DDOT, Traction Power Supply Distribution).

One of the substations is expected to be installed on the Spingarn campus. Nicholson Decl. ¶ 13;

see also Compl., Ex. 3 at 12 (noting the substation location for the eastern end of the H Street

line is near the intersection of Benning Road and 26th Street, Northeast).3 The substation will

only operate while the streetcars are in service. Def.’s Opp’n at 5 (citing Car Barn Training Ctr.

Info. & FAQs, Spring 2013, at 3).          The “underground infrastructure” for each of three

substations is currently being installed. Nicholson Decl. ¶ 13. To date, none of the substations

have been installed, but all three substations have been purchased and are being manufactured.

Id. The substation to be installed on the Spingarn campus is scheduled to be delivered on

October 22, 2013. Id.

       B.      Procedural History

       The Plaintiff filed suit on June 28, 2013, and simultaneously filed a motion for a



       3
          The other substations for the H Street line will be installed on 2nd Street, NE “[u]nder
the East Abutment of the H Street Bridge (Hopscotch Bridge) behind the existing closure wall,”
and on the Southwest corner of H and 12th Streets “in the Public Space directly adjacent to
Kahn’s Barbeque Restaurant.” Nicholson Decl. ¶ 13.
                                                3
temporary restraining order (“TRO”) and preliminary injunction. During a telephone conference

call on the record with the parties on July 1, the parties agreed to a schedule for briefing the

Plaintiff’s requests for a TRO and preliminary injunction separately. Shortly thereafter, the

Defendant informed the Court that excavation for the electrical substation was expected to begin

the week of July 1. Def.’s Notice, ECF No. [4]. The Plaintiff subsequently withdrew its initial

motion for emergency relief and filed the present Amended Motion. The Defendant elected to

file an omnibus opposition to the Plaintiff’s motion rather than respond separately to the

Plaintiff’s request for a TRO and for a preliminary injunction, and the Plaintiff filed a reply. In

light of the new arguments raised in the Plaintiff’s reply brief, the Defendant moved to strike

portions of the reply, or in the alternative, for leave to file a sur-reply. Def.’s Mot. to Strike,

ECF No. [11]. In this case, the Court found the interests of justice would be best served by

deciding the Plaintiff’s motion based on full briefing of all of the issues raised by the parties,

rather than excluding particular arguments on procedural grounds. 7/23/13 Order, ECF No. [12].

Accordingly, the Court denied the Defendant’s motion to strike, but granted the Defendant leave

to file a sur-reply. Id. The Court also instructed the Defendant to supplement his sur-reply to

address the new arguments in the Plaintiff’s reply concerning its equal protection claims. Id.

Having received the Defendant’s sur-reply and supplement thereto, the Plaintiff’s motion is now

ripe for consideration by the Court.

                                    II. LEGAL STANDARD

       A temporary restraining order or preliminary injunction is “an extraordinary remedy that

may only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7, 21 (2008). A plaintiff seeking a preliminary

injunction or TRO must establish that (1) it is likely to succeed on the merits, (2) it is likely to

                                                 4
suffer irreparable harm in the absence of preliminary relief, (3) the balance of the equities tips in

its favor, and (4) an injunction would be in the public interest. Id. at 20. “The first component of

the likelihood of success on the merits prong usually examines whether the plaintiffs have

standing in a given case.” Barton v. District of Columbia, 131 F. Supp. 2d 236, 243 (D.D.C.

2001) (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101 (1998)).

       Historically, these four factors have been evaluated on a “sliding scale” in this Circuit,

such that a stronger showing on one factor could make up for a weaker showing on another. See

Davenport v. Int’l Bhd. of Teamsters, 166 F.3d 356, 360–61 (D.C. Cir. 1999). Recently, the

continued viability of that approach has been called into some doubt, as the United States Court

of Appeals for the District of Columbia Circuit has suggested, without holding, that a likelihood

of success on the merits is an independent, free-standing requirement for a preliminary

injunction. See Sherley v. Sebelius, 644 F.3d 388, 392–93 (D.C. Cir. 2011); Davis v. Pension

Benefit Guar. Corp., 571 F.3d 1288, 1292 (D.C. Cir. 2009). However, absent binding authority

or clear guidance from the Court of Appeals, the Court considers the most prudent course to

bypass this unresolved issue and proceed to explain why a preliminary injunction is not

appropriate under the “sliding scale” framework. If a plaintiff cannot meet the less demanding

“sliding scale” standard, then it cannot satisfy the more stringent standard alluded to by the Court

of Appeals.

                                        III. DISCUSSION

       The Plaintiff seeks a temporary restraining order enjoining the installation of overhead

wires for the overhead cantilever system and the excavation on the Spingarn campus. The

Plaintiff also seeks a preliminary injunction enjoining those activities, as well as any construction

for the car barn, substation, or other facilities on the Spingarn campus. The Defendant filed an

                                                 5
omnibus opposition to the Plaintiff’s request for both a TRO and a preliminary injunction,

therefore the Court addresses the Plaintiff’s requests together.       The Court begins with the

Defendant’s contention that the Plaintiff lacks standing to bring this action, before turning to the

four factor test for preliminary injunctive relief. Because preliminary injunctive relief is not

warranted in this case, the Court does not reach the issue of whether Kingman Park should be

required to post a bond.

         A.       Standing

         As a threshold issue, the Defendant argues Kingman Park lacks standing to challenge the

installation of the overhead wires or construction at Spingarn. The “irreducible constitutional

minimum of standing contains three elements.” Lujan v. Defenders of Wildlife, 504 U.S. 555,

560–61 (1992). First, the plaintiff must have suffered an “injury-in-fact,” that is, “‘an invasion

of a legally protected interest’ that is (i) ‘concrete and particularized’ rather than abstract or

generalized, and (ii) ‘actual or imminent’ rather than remote, speculative, conjectural or

hypothetical.” In re Navy Chaplaincy, 534 F.3d 756, 759-60 (D.C. Cir. 2008) (quoting Lujan,
504 U.S. at 560). Second, the asserted injury must be “fairly traceable to the challenged action

of the defendant.”      Lujan, 504 U.S. at 560 (citation omitted).       Third, the plaintiff must

demonstrate redressability: “[i]t must be likely that a favorable decision by the court would

redress the plaintiff's injury.” Id. at 561. It is axiomatic that the “party invoking federal

jurisdiction bears the burden of establishing the[ ] elements” of constitutional standing. Id.

         An association like Kingman Park may establish standing to sue in two ways. First,

Kingman Park may sue on its own behalf if it “meet[s] the general standing requirements applied

to individuals.” Nat’l Taxpayers Union, Inc. v. United States, 68 F.3d 1428, 1433 (D.C. Cir.

1995).        Second, Kingman Park may sue on behalf of its members if it demonstrates

                                                 6
“associational standing.” Sierra Club v. EPA, 292 F.3d 895, 898 (D.C. Cir. 2002). Associational

standing requires the organization to show that

        (1) at least one of its members would have standing to sue in his own right, (2) the
        interests the association seeks to protect are germane to its purpose, and (3)
        neither the claim asserted nor the relief requested requires that an individual
        member of the association participate in the lawsuit.

Id. Kingman Park argues that it has standing to sue the Defendant both on its own behalf and on

behalf of its members.

                1.       Organizational Standing

        To establish organizational standing, Kingman Park “must allege that discrete

programmatic concerns are being directly and adversely affected by the challenged action.”

Nat’l Taxpayers Union, 68 F.3d at 1433. The Amended Complaint describes Kingman Park as

“an unincorporated neighborhood civic association” which “seeks to preserve and protect the

historic buildings, scenic views, integrity and environment within the District of Columbia, and

specifically, the Kingman Park neighborhood.” Am. Compl. ¶ 6. In September 2012, Kingman

Park filed an application seeking to designate Spingarn as an historic landmark, and the District

of Columbia Historic Preservation Review Board unanimously designated the property as an

historic landmark in November 2012. Id. at ¶¶ 29, 32. The Defendant is now in the process of

building a car barn, maintenance facility, and electrical substation on the grounds of an historic

landmark Kingman Park specifically sought to protect, an injury that is directly traceable to the

conduct of the Defendant, and would be redressable by an order from this Court barring

construction on the site of Spingarn Senior High School. “Such concrete and demonstrable

injury to the organization’s activities—with the consequent drain on the organization’s

resources—constitutes far more than simply a setback to the organization’s abstract social

interests.”   Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982).            On this record,
                                            7
Kingman Park is likely to succeed in showing it has organizational standing to challenge

construction at Spingarn Senior High School.

       However, the Court agrees with the Defendant that Kingman Park’s allegations with

respect to the overhead wires are likely insufficient to establish organizational standing. The

allegations in the Amended Complaint relate only to Kingman Park’s opposition to the

construction at Spingarn. Moreover, the Plaintiff’s briefs fail to offer any explanation as to how

the overhead wires would concretely affect any of the organization’s programmatic concerns.

Thus, Kingman Park is not likely to succeed in demonstrating it has organizational standing to

challenge the installation of overhead wires on H Street and Benning Road.

               2.      Associational Standing

       In support of its reply brief, Kingman Park submitted declarations from James R.

Wiggins, Charlie L. Murray, Jr., Joan Johnson, Allen Green, Dr. Jean Marie Miller, and

Veronica E. Raglin. See generally Pl.’s Reply, Ex. 1. Curiously, only Joan Johnson, Allen

Green, and Dr. Miller indicate that they are members of the Kingman Park Civic Association.

Therefore, the Court looks only to Ms. Johnson’s, Mr. Green’s, and Dr. Miller’s declarations to

determine if Kingman Park is likely to succeed in demonstrating it has associational standing to

challenge the Defendant’s streetcar project.4


       4
           The Plaintiff would not be likely to succeed in demonstrating associational standing
even if the Court considered the declarations of Mr. Wiggins, Mr. Murray, and Ms. Raglin
because the relevant allegations in each declaration are substantively (if not textually) identical
to the allegations discussed infra. The Court further notes that the Plaintiff attached a declaration
from Ms. Raglin to its original motion for temporary restraining order, but did not submit the
declaration in support of its amended motion for emergency relief. Pl.’s Mot. for TRO, ECF No.
[2], Ex. 4. Ms. Raglin’s original declaration does not contain any allegations regarding injuries
she personally may suffer as a result of the streetcar project, and thus would not compel a
different result. See id. at ¶ 7 (explaining “[m]embers of the association oppose the construction
for several reasons . . .”) (emphasis added).
                                                  8
       With respect to the overhead wires, the declarations submitted by Ms. Johnson, Mr.

Green, and Dr. Miller each contain a single, identical paragraph, alleging that the wires “will

adversely affect the clear and unobstructed views of (1) the nationally historic Langston

Dwellings; (2) the historic Spingarn High School and its grounds; (3) the nationally historic

Langston Golf Course; and (4) the Anacostia River.” Johnson Decl. ¶ 2; Green Decl. ¶ 2; Miller

Decl. ¶ 2. “[E]nvironmental plaintiffs adequately allege injury in fact when they aver that they

use the affected area and are persons for whom the aesthetic and recreational values of the area

will be lessened by the challenged activity.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 183 (2000). Neither Ms. Johnson, Mr. Green, nor Dr. Miller alleges

that he or she derives any aesthetic or recreational value from the four areas listed. Nor do any

of the declarants assert that any value he or she might derive would be adversely affected by the

overhead wires.

       The declarations further assert that “[t]he city admits that electromagnetic fields will be

produced by the overhead wires,” but none of the declarants claim they will be harmed by

electromagnetic fields (“EMFs”) emitted by the wires, or that the EMFs will otherwise affect

their use of the land over which the wires will be installed. See Johnson Decl. ¶ 7; Green Decl.

¶ 7; Miller Decl. ¶ 6; see also Second Raglin Decl. ¶ 7. The allegation that someone’s aesthetic

or recreational enjoyment would be adversely affected by the overhead wires is insufficient to

establish “impending dangers for any particular member of the [Plaintiff’s] association.” Am.

Chem. Council v. Dep’t of Transp., 468 F.3d 810, 819 (D.C. Cir. 2006). For the same reason the

allegation in each declaration that construction of the car barn “w[ill] block the historic site[] and

degrade the appearance of the historic structure,” is insufficient to establish an injury-in-fact.



                                                  9
Johnson Decl. ¶ 4; Green Decl. ¶ 4; Miller Decl. ¶ 4(a).5

       In terms of the construction on the site of Spingarn Senior High School, Ms. Johnson

indicates that “[w]hen construction commenced on the streetcar tracks the vibration and noise

caused cracks in the walls and foundation of [her] property.” Johnson Decl. ¶ 3. Yet Ms.

Johnson does not allege (much less explain how) construction at Spingarn Senior High School is

likely to damage her property on 20th Street, Northeast—several blocks away. Mr. Green makes

an identical allegation regarding the harm caused by his property as a result of the construction

of the streetcar tracks, but likewise fails to allege that construction at Spingarn Senior High

School is likely to damage his property on 23rd Place, Northeast. Green Decl. ¶ 3. These

allegations are insufficient because they “relate[] to past injur[ies] rather than imminent future

injur[ies] that are sought to be enjoined.” Summers v. Earth Island Inst., 555 U.S. 488, 495

(2009). Dr. Miller does not allege that her property was damaged by previous construction in

connection with this project, nor does she allege any future damage is likely. The declarants’

conclusory assertion that they are “certain that the construction and excavation will cause

damage to the hundreds of homes and businesses,” Johnson Decl. ¶ 5; Green Decl. ¶ 5; Miller

Decl. ¶ 4(b), does not satisfy the requirement that Kingman Park show a substantial probability

that at least one of its members will suffer an injury-in-fact as a result of the construction at

Spingarn. See Nat’l Ass’n of Home Builders v. EPA, 667 F.3d 6, 15 (D.C. Cir. 2011).

       Finally, the declarations submitted by Ms. Johnson, Mr. Green, and Dr. Miller assert that

“the excavation work [will] adversely affect the air quality and [their] physical health” because

“[t]here are many known hazardous substances . . . in the soil.” Johnson Decl. ¶ 6; Green Decl.



       5
           Dr. Miller’s Declaration contains two paragraphs numbered “4,” therefore the Court
refers to the paragraphs as “4(a)” and “4(b)” respectively.
                                                 10
¶ 6; Miller Decl. ¶ 5. However, none of these individuals allege that they live or work in close

proximity to Spingarn Senior High School such that they might be exposed to any alleged

hazardous materials released by the construction activity, or that they will be forced to change

their behavior in any manner.6 Cf. Ass’n of Battery Recyclers, Inc. v. E.P.A. 716 F.3d 667, 672

(D.C. Cir. 2013) (“Several members aver that they live or work in close proximity to smelters

and have reduced their time outdoors in response to concerns about pollution—precisely the

kinds of harms the Supreme Court has deemed sufficient to show injury in fact.”).

       In sum, Kingman Park is not likely to succeed in showing any of its members is

substantially likely to suffer an injury-in-fact such that they would have standing to sue in their

own right as to any of the aspects of the H Street line at issue in the Amended Complaint.7

Therefore Kingman Park is not likely to show that it has associational standing to bring this case

on behalf of its members. Nevertheless, the Plaintiff is likely to succeed in demonstrating that

the organization itself has suffered an injury-in-fact and otherwise satisfies the requirements for

standing to challenge the excavation and construction on the site of Spingarn Senior High

School.




       6
           The declarants lament that “the city failed to conduct an Environmental Impact Study
[EIS] to address our complaints.” Johnson Decl. ¶ 6; Green Decl. ¶ 6; Miller Decl. ¶ 5. The
Plaintiff did not suggest in its reply brief that any of its members would have procedural standing
to sue in their own right, therefore the Court does not address the issue. In any event, a claim of
procedural standing would fail for the same reason: the Plaintiff is not likely to succeed in
demonstrating a substantial probability that any of its members face a concrete and imminent
injury-in-fact. See Nat’l Ass’n of Home Builders, 667 F.3d at 15
       7
           Because none of the members of the Kingman Park Civic Association sufficiently
allege they are likely to suffer any injury-in-fact, the Court need not reach the Defendant’s
argument that the environmental harms identified by the association members are too speculative
to constitute an injury-in-fact. Def.’s Opp’n at 16-17. However, the Court does consider the
Defendant’s arguments on this point in evaluating the Plaintiff’s claim of irreparable injury.
                                               11
       B.      Likelihood of Success on the Merits

       As set forth above, the Plaintiff is not likely to succeed with its challenge to the overhead

wires because it is not likely to show it has standing to challenge the installation of the wires.

Moreover, even if the Plaintiff has standing to challenge both the installation of the overhead

wires and construction on the Spingarn campus, the Plaintiff is not likely to succeed on the

merits of its substantive claims.

               1.      Transportation Infrastructure Emergency Amendment Act of 2010

       Initially, the Plaintiff argues that it is likely to succeed in showing that the Transportation

Infrastructure Emergency Amendment Act of 2010 (the “2010 Act”) violates federal law.

Enacted by Congress in 1888, D.C. Code § 34-1901.01 prohibited the Mayor from authorizing

“any additional telegraph, telephone, electric lighting or other wires to be erected or maintained

on or over any of the streets or avenues of the City of Washington.” D.C. Code § 34-1901.01.

The relevant portion of the 2010 Act, provides that “[n]otwithstanding any other law, the Mayor

is authorized to install aerial wires . . . for the sole purpose of powering or supporting wires that

power streetcar transit where aerial wire power is necessary or, . . . is more feasible than other

currently available forms of propulsion.” D.C. Code § 9-1171(a). “The installation of aerial

wires authorized by this section is limited to the H Street/Benning Road streetcar transit line,

between the intersection of North Capitol Street and H Street, N.E. on the west and the Anacostia

River on the east until the requirements of § 9-1173 are met.” Id. § 9-1171(b). The Defendant

argues the Plaintiff is not likely to succeed on this claim because the Home Rule Act, enacted in

1973, which vested the District of Columbia with legislative authority in certain areas, permitted

the District to repeal the 1888 statute. The Court agrees.

       Article I, section 8 of the United States Constitution vests Congress with exclusive

                                                 12
legislative authority over the District of Columbia. U.S. Const. art. I, s. 8, cl. 17. Congress

passed the Self-Government Act to “relieve Congress of the burden of legislating upon

essentially local District matters.” D.C. Code § 1-201(a). Congress delegated certain specific

legislative powers to the District of Columbia government. Id. These legislative powers “extend

to all rightful subjects of legislation within the District consistent with the Constitution of the

United States and the provisions of this chapter subject to all the restrictions and limitations

imposed upon the states by the 10th section of the 1st article of the Constitution.” Id. § 203.02.

This delegation was subject to Congress’ retention of ultimate legislative authority over the

District of Columbia:

       Notwithstanding any other provision of this chapter, the Congress of the United
       States reserves the right, at any time, to exercise its constitutional authority as
       legislature for the District, by enacting legislation for the District on any subject,
       whether within or without the scope of legislative power granted to the Council
       by this chapter, including legislation to amend or repeal any law in force in the
       District prior to or after enactment of this chapter and any act passed by the
       Council.

Id. § 206.01. Section 206.02 outlines the general proposition that the Council lacks authority “to

pass any act contrary to the provisions” of the Home Rule Act, as well as specific limitations on

the Council’s authority, including that the Council shall not “[e]nact any act, or enact any act to

amend or repeal any Act of Congress, which concerns the functions or property of the United

States or which is not restricted in its application exclusively in or to the District.”        Id.

§ 206.02(a)(3).    Moreover, the Council must provide the Speaker of the House of

Representatives and the President of the Senate with a copy of any act passed by the Council and

signed by the Mayor. The act becomes effective thirty days after it is transmitted to Congress

“unless during such 30-day period, there has been enacted into law a joint resolution

disapproving such act.” D.C. Code § 206.02(c)(1).

                                                13
       The Plaintiff does not suggest that the overhead wires for a streetcar service fall outside

the Council’s legislative authority. Rather, the Plaintiff argues that the Council cannot repeal

any law enacted by Congress under any circumstances. Pl.’s Reply at 7. The Home Rule Act---a

statute duly enacted by Congress—in fact authorizes the Council to repeal statutes previously

enacted by Congress restricted in their application exclusively to or in the District of Columbia.

In other words, the Council “may repeal a congressionally-enacted statute limited in application

to the District of Columbia, [but] the Council may not repeal a federal statute of broader

application.” McConnell v. United States, 537 A.2d 211, 215 (D.C. 1988). The Transportation

Infrastructure Emergency Amendment Act of 2010 implicitly repealed a statute applicable only

to the District of Columbia. The act was signed by the Defendant on January 12, 2011, and

transmitted to both houses of Congress for review. Congress did not object to the act, and it

went into effect on March 31, 2011. Congress retains the authority to repeal the 2010 Act in the

future, but at this time the 2010 Act effectively repealed the 1888 prohibition on overhead wires.

Therefore, the Plaintiff is not likely to succeed in showing the 2010 Act violated federal law.

               2.      Equal Protection

       Counts II and III of the Amended Complaint allege the District’s decision to authorize

installation of overhead wires on the H Street line and decision to construct the car barn on the

campus of Spingarn High School violated the Plaintiff’s right to equal protection as set forth in

the Fifth and Fourteenth Amendments. Am. Compl. ¶¶ 37-60. The Fourteenth Amendment does

not apply to the District of Columbia, but the Equal Protection Clause of the Fourteenth

Amendment applies to the District of Columbia through the Due Process Clause of the Fifth

Amendment. Bolling v. Sharpe, 347 U.S. 497, 499 (1954); Dixon v. District of Columbia, 666
F.3d 1337, 1339 (D.C. Cir. 2011).

                                                14
        “The Equal Protection Clause provides a basis for challenging legislative classifications

that treat one group of persons as inferior or superior to others, and for contending that general

rules are being applied in an arbitrary or discriminatory way.” Jones v. Helms, 452 U.S. 412,

423-424 (1981). In other words, plaintiffs may allege two types of equal protection violations:

(1) that the plaintiff was subject to differential treatment because of membership in a protected

class, such as one based on race; or (2) that the plaintiff was “arbitrarily and intentionally treated

differently from others who are similarly situated—and the government has no rational basis for

the disparity.” Kelley v. District of Columbia, 893 F. Supp. 2d 115, 122 (D.D.C. 2012) (citing

Willowbrook v. Olech, 528 U.S. 562, 564-565 (2000)).

        The Plaintiff’s Amended Complaint and motion for emergency relief frame the Plaintiff’s

equal protection claims as the second type of claim. See, e.g., Am. Compl. ¶ 40 (“Defendant

unconstitutionally enacted a streetcar overhead wires law, which limited the construction of

overhead streetcar wires to northeast Washington, D.C., and no other area of the city.”); id. at ¶ 52

(“Defendant violated the equal protection clause of the U.S. Constitution when the District limited

the streetcar barn and maintenance industrial facility to the historic Spingarn High School site in

northeast Washington, D.C., and to no other area of the city or historic site.”). The Plaintiff alleges a

disparate impact on African-American and low-income residents in Kingman Park, but “[i]n order to

prove that a facially neutral statute, such as the one involved here, violates equal protection

guarantees, a challenger must demonstrate a racially discriminatory purpose behind the statute.

Disparate racial impact can be probative of such purpose, but it is not dispositive without more.”

United States v. Holton, 116 F.3d 1536, 1544 (D.C. Cir. 1997) (citing Washington v. Davis, 426 U.S.
229, 239 (1976)).

        The Constitution “does not require things which are different in fact or opinion to be


                                                   15
treated in law as though they were the same.” Plyler v. Doe, 457 U.S. 202, 216 (1982) (citation

omitted). “[T]he [d]issimilar treatment of dissimilarly situated persons does not violate equal

protection.    The threshold inquiry in evaluating an equal protection claim is, therefore, to

determine whether a person is similarly situated to those persons who allegedly received

favorable treatment.” Women Prisoners of D.C. Dep’t of Corrections v. District of Columbia, 93
F.3d 910, 924 (D.C. Cir. 1996) (citations omitted). The Plaintiff’s equal protection claims will

likely fail this initial inquiry.

        The Plaintiff alleges that the Defendant denied it equal protection by “enact[ing] a

streetcar overhead wires law, which limited the construction of overhead streetcar wires to

northeast Washington, D.C., and no other area of the city.” Pl.’s Am. Mot. at 8. As the

Defendant notes, this argument rests on a faulty premise: the Transportation Infrastructure

Emergency Amendment Act of 2010 authorized the installation of overhead wires to power

streetcar transit anywhere in the District of Columbia, not just predominantly African-American

communities. D.C. Code § 9-1171(b). The District ultimately plans to install streetcar lines in

all eight wards of the District, including lines from Woodley Park to Congress Heights and from

Georgetown to Anacostia, and which may require overhead wires. Nicholson Decl. ¶ 4; DC’s

Transit Future Sys. Plan Final Report at 4-1.

        To be fair, the installation of overhead wires is specifically limited to the H Street line

until the Mayor complies with the requirements of D.C. Code § 9-1173. Section 9-1173 requires

the Mayor to “develop a plan for the use of aerial wires for each phase or extension of the

streetcar transit system and submit the plan to the Council, along with a written report”

addressing various issues. Id. § 9-1173(a). As the Defendant explained “th[e] authorization [for

overhead wires] is initially limited to the H Street & Benning Road Line—i.e., the first approved

                                                16
leg of the DC Streetcar System—until the Council has the opportunity to approve the specific

plans for subsequent streetcar lines.” Def.’s Suppl. Sur-reply at 4. The Council extensively

reviewed and approved the plan for constructing a streetcar line along H Street and Benning

Road before the 2010 Act was even passed, but had not done so for any other planned aspect of

the streetcar project. 8 The Mayor will have to comply with the requirements of section 9-1173

before installing overhead wires along any additional streetcar lines, including those that will run

through predominantly African-American communities. Thus, the Plaintiff cannot show that

Kingman Park has been treated differently than any similarly situated community; the other

communities through which streetcar lines will pass are not similarly situated to those along the

H Street line.

       Even if Kingman Park is similarly situated to other communities along the various

proposed streetcar lines, the District has proffered a rational basis for treating those communities

along the H Street line differently. The Council extensively studied and reviewed the plan for

the H Street line before the 2010 Act authorizing the installation of overhead wires was enacted,

but had not conducted the same review for the other proposed streetcar lines. On this record, the

Plaintiff is not likely to succeed in showing the District’s decision to authorize the installation of

overhead wires along the H Street line without the procedural requirements imposed on other

lines denied the Plaintiff equal protection of the law.

       With respect to the car barn, the Plaintiff alleges that Defendant denied the Plaintiff equal

protection by “performing excavation work on the grounds of an historic African American site -

Spingarn Senior High School, although there are other alternative sites.” Pl.’s Am. Mot. at 4; see



       8
          See Comm. on Public Works & Transp., Comm. Report (Dec. 3, 2010), available at
http://dcclims1.dccouncil.us/images/00001/20101230105542.pdf.
                                             17
also Am. Compl. ¶¶ 52-53. As Mr. Nicholson explained:

       Spingarn was chosen as the preferred site of the [car barn] based on consideration
       of several factors, including its proximity to the planned H Street & Benning
       Road Line, its availability, its status as a District-owned property, and the fact that
       locating the CBTC on the Spingarn campus is conducive to a planned vocational
       streetcar training program. DDOT considered at least eight other sites for the [car
       barn]—including the site of a former Pepco plant in Northeast, DC—that were
       ultimately not selected because they either were not owned by the District, would
       add time or cost to the project, were not large enough for the proposed use, would
       require site access through residential areas and/or would pose significant
       challenges or delays in the delivery of the project.

Nicholson Decl. ¶¶ 17-18. Mr. Nicholson explained that “the Pepco site is not owned by the

District,” “had not yet been decommissioned at the time DDOT was planning for the CBTC,”

and “given its distance from the H Street & Benning Road Line, locating the CBTC at the Pepco

site would have added time and cost to the project.” Nicholson Decl. ¶ 19.

       The Plaintiff does not directly respond to the Defendant’s contention that the other sites

considered for the car barn were not “similarly situated.” In its Reply, the Plaintiff does assert---

without any affidavits or other supporting documentation---that the District’s “Trash Transfer

Station” is “District-owned real property,” “set-back form the community of [sic] at least 500

feet,” and “requires no access through a residential community.” Pl.’s Reply at 18. The “CBTC

Site Selection” handout distributed by the Defendant in April 2012 indicates that the trash

transfer site is not owned by the District, and that constructing the car barn in this location

“[w]ould require extending streetcar tracks over Benning Road Bridge and down Anacostia

Avenue NE.”9 The unrebutted evidence submitted by the Defendant indicates Kingman Park is

not similarly situated to any of the other communities in which the District considered

constructing the car barn, and the Spingarn campus is not similarly situated to any of the other

       9
         The handout is available at http://www.dcstreetcar.com/wp-
content/uploads/2012/11/aug2012-cbtcselection.pdf.

                                                 18
proposed locations. To the extent Kingman Park is similarly situated to other communities, the

public record of the District’s decision offers a rational basis for the District’s decision to

construct the car barn on the Spingarn campus. On the present record, the Plaintiff is not likely

to succeed in demonstrating the decision to construct the car barn and training facility on the

Spingarn campus denied the Plaintiff equal protection.

       For the first time in its Reply, the Plaintiff seems to imply that it is also alleging that the

decisions to authorize the installation of overhead wires and to construct the car barn on the

Spingarn campus were based on the fact the Kingman Park community is predominantly

African-American.10 See Pl.’s Reply at 14-16. Assuming arguendo these claims were properly

raised in the Amended Complaint, the Plaintiff is not likely to succeed. “Determining whether

invidious discriminatory purpose was a motivating factor demands a sensitive inquiry into such

circumstantial and direct evidence of intent as may be available.” Arlington Heights v. Metro.

Housing Dev. Corp., 429 U.S. 252, 266 (1977). As part of this inquiry, the Court considers,

among other things, (1) whether the impact of the official action “bears more heavily on one race

than another”; (2) “[t]he historical background of the decision”; (3) “[t]he specific sequence of

events leading up to the challenged decision,” including whether the defendant departed from the

“normal procedural sequence”; (4) “[s]ubstantive departures” from factors normally considered

in reaching a decision; and (5) the administrative history of a decision. Id. at 266-268.

       The Plaintiff alleges that two facts demonstrate the 2010 Act authorizing the installation

of overhead wires on the H Street line was motivated by a discriminatory purpose: (1) the



       10
           The Plaintiff does not appear to argue that the decisions at issue were motivated by a
discriminatory animus towards the socio-economic status of the residents of Kingman Park, but
in any event the Plaintiff offers no authority for the proposition that economic status is a
protected class for purposes of equal protection.
                                                19
District limited the installation of overhead wires to the H Street line after various organizations

objected to the use of overhead wires; and (2) the Defendant never held community meetings in

Kingman Park before passing the 2010 Act. Pl.’s Reply at 15. The first assertion is false: the

2010 Act authorized the installation of overhead wires for streetcar lines in all eight wards of the

District of Columbia, not just Kingman Park or other predominantly African-American

communities. See Nicholson Decl. ¶ 4; DC’s Transit Future Sys. Plan Final Report at 4-1. The

Plaintiff does not cite any authority or provide any support for the contention that the District is

required to conduct such meetings, or departed from an historical practice of conducting

community meetings. Moreover, on June 22, 2010---months before the 2010 Act was passed---

the District of Columbia Committee on Public Works and Transportation held a public hearing

during which the committee “received testimony from non-profit organizations, ANC

commissions, attorneys, local media, business groups, local businesses, transit advocates, local

residents, and the Director of the District Department of Transportation.” Comm. on Public

Works & Transp., Comm. Report (Dec. 3, 2010) at 2. Based on the unsubstantiated allegations

in the Plaintiff’s Reply, the Plaintiff is not likely to succeed on its this claim.

        In summary terms, the Plaintiff alleges six factors demonstrate the District’s decision to

construct the car barn on the Spingarn campus was motivated by the fact Kingman Park is

predominantly African-American: (1) the District initially believed Spingarn was not a suitable

location for the car barn because of traffic issues, Pl.’s Reply at 15; (2) the District failed to

notify Kingman Park that it intended to construct the car barn on the Spingarn campus until after

the decision was made; (3) construction of the car barn on the Spingarn campus violates District

of Columbia Zoning laws and the Comprehensive Plan; (4) the Preservation Review Board’s

decision(s) to approve the construction of the car barn was arbitrary and capricious; (5) the

                                                   20
District failed to give “great weight” to the opposition to the Plan by the relevant Advisory

Neighborhood Commission; and (6) “[t]he District made no effort to issue a report and analysis

on the effect of the excavation and construction on the nationally-historic Langston Dwellings

and Langston Golf Course.” Pl.’s Reply at 15-17. As set forth below, the Plaintiff is not likely

to succeed on its independent claims reflected in the fourth, fifth, and sixth factors. In any event,

even if each of the six factors prove to be true, fundamentally the Plaintiff’s claim is not likely to

succeed because the Plaintiff does not suggest the District elected to construct the car barn in

Kingman Park over an area that is not predominantly African-American. To the contrary, the

only other locations suggested by the Plaintiff, that is, the Pepco Plant and the trash transfer

station, are both in predominantly African-American communities. The Plaintiff is not likely to

succeed in proving the District’s decision to construct the car barn on the campus of Spingarn

High School was motivated by the racial composition of the Kingman Park community.

               3.      National Historic Preservation Act

       Count III of the Amended Complaint alleges the Defendant violated section 106 of the

National Historic Preservation Act (“NHPA”), 16 U.S.C. § 470f. Section 470f provides that

       The head of any Federal agency having direct or indirect jurisdiction over a
       proposed Federal or federally assisted undertaking in any State and the head of
       any Federal department or independent agency having authority to license any
       undertaking shall, prior to the approval of the expenditure of any Federal funds on
       the undertaking or prior to the issuance of any license, as the case may be, take
       into account the effect of the undertaking on any district, site, building, structure,
       or object that is included in or eligible for inclusion in the National Register. The
       head of any such Federal agency shall afford the Advisory Council on Historic
       Preservation established under part B of this subchapter a reasonable opportunity
       to comment with regard to such undertaking.

16 U.S.C. § 470f. The Plaintiff alleges the Defendant violated this provision by (1) failing to

identify the “Lead Federal Agency” under the NHPA; and (2) “unilaterally determining that the

project would have ‘no effect’ on the [relevant] historic properties without according the District
                                                21
of Columbia Preservation Officer (DCHPO) 15 days to comment on the determination.” Am.

Compl. ¶ 66.

         The NHPA “imposes obligations only on federal agencies, a term expressly defined to

exclude Congress and the District of Columbia.           NHPA imposes no obligations on state

governments and includes the District of Columbia in its definition of ‘state.’”              Lee v.

Thornburgh, 877 F.2d 1053, 1056 (D.C. Cir. 1989). Moreover, the NHPA “imposes obligations

only when a project is undertaken either by a federal agency or through the auspices of agency

funding or approval.” Id. Accordingly, unless the H Street line or construction on the Spingarn

campus is “either federally funded or federally licensed, § 106 simply does not apply to [the]

project.” Sheridan Kalorama Historical Ass’n v. Christopher, 49 F.3d 750, 756 (D.C. Cir.

1995).

         The Plaintiff does not allege that the installation of overhead wires or construction at the

Spingarn site is federally licensed. Rather, the Plaintiff alleges that “[t]he District streetcar

construction project has received federal funding and aid for and during the planning, track and

street construction.” Am. Compl. ¶ 87. In response, the Defendant submitted a declaration from

Ronaldo Nicholson, the Chief Engineer for the District of Columbia’s Department of

Transportation. Nicholson Decl. ¶ 1. Mr. Nicholson explains that “[t]he H Street& Benning

Road Street Car Project . . . is entirely funded with local dollars, and no federal action or permits

are needed for this project.” Id. at ¶ 6. The Plaintiff does not respond to Mr. Nicholson’s

statement, except to say in its pleading that “the DC streetcar project (the Anacostia line and

potentially other areas) receives federal funding.” The Plaintiff’s assertion is non-responsive to

the representation made by Mr. Nicholson that the H Street line has not received federal funding.

Moreover, absent any documentation supporting the Plaintiff’s assertion that the project has

                                                 22
received federal funding, Mr. Nicholson’s declaration stands unrebutted. On this record, the

Plaintiff is not likely to succeed in showing that the H Street line the Plaintiff seeks to enjoin

received federal funding and thus is not likely to succeed on its claim that the Defendant was

required to adhere to the provisions of the National Historic Preservation Act.

               4.      District of Columbia Comprehensive Plan

        Count IV of the Amended Complaint alleges the installation of the overhead wires and

construction on the Spingarn campus “violates the District’s Comprehensive Plan.” Am. Compl.

¶ 70.   “Pursuant to the Home Rule Act, §§ 203(a), 423(a), the D.C. Council enacted the

Comprehensive Plan on April 10, 1984.” Tenley & Cleveland Park Emergency Comm. v. D.C.

Bd. of Zoning Adjustments, 550 A.2d 331, 336 (D.C. 1988). “The Comprehensive Plan Act

adopted most of the District Elements of the Comprehensive Plan including those for economic

development, housing, environmental protection, transportation, public facilities, urban design,

preservation and historic features, the downtown area and human services.”               Id.   “[T]he

Comprehensive Plan is a broad framework intended to guide the future land use planning

decisions for the District. . . . In short, the Comprehensive Plan is not self-executing.” Id. at 337.

The District of Columbia Court of Appeals held in Tenley that the “Zoning Commission11 is the

exclusive forum for addressing issues of inconsistency under the Comprehensive Plan.” Id. at

332. The Plaintiff acknowledges Tenley in its Reply, yet fails to respond to the Defendant’s

contention that the Comprehensive Plan does not create a cause of action, and that the Plaintiff

must seek relief for any purported violations of the Plan before the Zoning Commission. On the

        11
            The Zoning Commission “is an independent, quasi-judicial body. Created by the
Zoning Act of 1920, as amended, the ZC is charged with preparing, adopting, and subsequently
amending the Zoning Regulations and Zoning Map in a means not inconsistent with the
Comprehensive Plan for the National Capital area.” D.C. Office of Zoning, Zoning Comm’n,
http://dcoz.dc.gov/services/zoning/commish.shtm (last visited July 25, 2013).
                                              23
present record, the Court finds the Plaintiff is not likely to succeed in showing that Count IV

states a claim for relief.12

                5.      District of Columbia Zoning Law

        The Plaintiff alleges in Count V of the Amended Complaint that the proposed

construction on the Spingarn campus violates District of Columbia zoning laws, D.C. Code § 6-

641.01 et seq. Am. Compl. ¶ 78. The Defendant argues, and the Plaintiff does not dispute, that

any zoning-based challenge to construction on the Spingarn campus must be brought in the first

instance before the Board of Zoning Adjustment.13 D.C. Code § 6-641.07(f). The District of

Columbia Court of Appeals has exclusive jurisdiction over any appeal from a decision by the

Board of Zoning Adjustment. Id. § 2-510(a). Even if this Court has jurisdiction over the

Plaintiff’s claim that the construction on the Spingarn campus violates D.C. zoning laws, the

United States Court of Appeals for the District of Columbia Circuit discourages courts in this

District from exercising supplemental jurisdiction over claims challenging administrative

decisions by the District of Columbia. See Lightfoot v. District of Columbia, 448 F.3d 392, 399

(D.C. Cir. 2006). Based on the present record, the Plaintiff is not likely to succeed in obtaining

relief in this Court on his claim that the construction on the Spingarn campus violates District of
        12
            Because the Plaintiff does not address the Defendant’s arguments regarding the
Comprehensive Plan at all, the Court need not decide whether exhaustion before the Zoning
Commission is a pre-requisite to filing suit in this court, or whether federal courts lack
jurisdiction to consider claims arising out of the Comprehensive Plan generally. See Tenley, 550
A.2d at 332 (“[B] because the Zoning Commission is the exclusive forum for addressing issues
of inconsistency under the Comprehensive Plan, [plaintiff] failed to exhaust its administrative
remedy by not presenting its case to the Zoning Commission.”).
        13
           The Board of Zoning Adjustment “is an independent, quasi-judicial body. It is
empowered to grant relief from the strict application of the Zoning Regulations (variances),
approve certain uses of land (special exceptions), and hear appeals of actions taken by the
Zoning Administrator at [the Department of Consumer and Regulatory Affairs].” D.C. Office of
Zoning, Bd. of Zoning Adj., http://dcoz.dc.gov/services/bza/bza.shtm (last visited July 25, 2013).
A rotating member of the Zoning Commission serves on the Board. Id.
                                               24
Columbia Zoning laws.

                6.    District of Columbia Environmental Policy Act of 1989

       Count VI of the Amended Complaint alleges the Defendant violated section 4 of the

District of Columbia Environmental Policy Act of 1989, D.C. Code § 8-109-.01 et seq., by

failing to conduct an environmental impact study regarding the anticipated construction on the

Spingarn campus. Am. Compl. ¶ 84. The Environmental Policy Act provides that

       Whenever the Mayor or a board, commission, authority, or person proposes or
       approves a major action that is likely to have substantial negative impact on the
       environment, if implemented, the Mayor, board, commission, authority, or person
       shall prepare or cause to be prepared, and transmit, in accordance with subsection
       (b) of this section, a detailed EIS at least 60 days prior to implementation of the
       proposed major action, unless the Mayor determines that the proposed major
       action has been or is subject to the functional equivalent of an EIS.

D.C. Code § 8-109.03(a). The Plaintiff argues the Defendant violated this provision because (1)

“the District Government has admitted that the proposal would have a major adverse impact on

the community,” but “to [Plaintiff’s] knowledge, an EIS has not been prepared or issued.” Am.

Compl. ¶¶ 84.

       Pursuant to District regulations, the DDOT submitted an Environmental Impact

Screening Form for the H Street/Benning Road line project to the District Department of

Consumer and Regulatory Affairs. Nicholson Decl. ¶ 25; see D.C. Mun. Regs. tit. 20, § 7201 et

seq. DDOT submitted the results of several studies and investigations evaluating the potential

environmental impact of the construction on the Spingarn campus. Nicholson Decl. ¶¶ 24-25.

For example, Triad Engineering, Inc., conducted an “Environmental Indicator Site Assessment,”

on the site and concluded that “no significant indicators of environmental concern were

identified during the subsurface soil assessment and the DDOE required no further investigation

of subsurface conditions at the Site based on the results of the assessment.” Bradley C. Pearson,

                                               25
Envtl. Indicator Site Assessment, Benning Road CBTC (Feb. 3, 2012) (the “Triad Assessment”),

at 3.14 Based on DDOT’s submission, the Department of Consumer and Regulatory Affairs

determined “that the proposed action is not likely to have substantial negative impact on the

environment, and submission of an Environmental Impact Statement (EIS) is not required.”

Def.’s Ex. B (2/27/13 Ltr.). The Defendant contends that the Plaintiff is not likely to succeed on

its claim that the Defendant violated D.C. Code § 8-109.03(a) because “Plaintiff has not

identified any basis upon which the Court could determine DCRA’s finding to be arbitrary,

capricious, an abuse of discretion, or otherwise contrary to law.” Def.’s Opp’n at 26.

       The Plaintiff responds by simply asking a series of questions, and asserting that “[t]his is

a major project that requires an EIS.” Pl.’s Reply at 12. In its motion, the Plaintiff notes that

DDOT initially “did not evaluate” Spingarn High School as a location for the car barn “due to

traffic and community impact,” noting “[t]his alternative would involve the streetcar tracks

crossing the westbound travel lanes from the median into the yard adjacent to Spingarn High

School.” Pl.’s Am. Mot. at 24 (citing Compl., Ex. 3 at 11) (emphasis added). However, the

statute only requires an EIS if the project is likely to have substantial negative impact on the

environment. The Plaintiff’s motion lists three bullet points of purported “[d]amage created by

the [e]xcavation work on the Spingarn [s]ite,” but does not cite to any evidence in support of

these allegations. Absent any evidence from the Plaintiff demonstrating that the Department of

Consumer and Regulatory Affairs’ conclusion that construction of the car barn and substation is

not likely to have a substantial negative impact on the environment is an arbitrary or capricious

decision, the Court finds the Plaintiff is not likely to succeed on this claim.



       14
          Available at http://www.dcstreetcar.com/wp-content/uploads/2013/05/Environmental-
Site-Assessment-Report.pdf.
                                              26
               7.      Federal-Aid Highway Program

       The Plaintiff alleges in Count VII of the Amended Complaint that the Defendant violated

certain provisions of the Federal-Aid Highways Program. Am. Compl. ¶ 87. However, the

statutory provisions cited by the Plaintiff place certain obligations on the Secretary of

Transportation, not state or local governments. See 49 U.S.C. § 303(c) (“[T]he Secretary may

approve a transportation program or project . . . requiring the use of publicly owned land of a

public park, recreation area, or wildlife and waterfowl refuge of national, State, or local

significance, or land of an historic site of national, State, or local significance . . .”); 28 U.S.C.

§ 138 (“[T]he Secretary shall not approve any program or project . . . which requires the use of

any publicly owned land from a public park, recreation area, or wildlife and waterfowl refuge of

national, State, or local significance as determined by the Federal, State, or local officials having

jurisdiction thereof, or any land from an historic site of national, State, or local significance as so

determined by such officials . . .”). The Plaintiff fails to articulate why the Secretary has any

obligations with respect to the streetcar project, particularly in light of the unrebutted declaration

from Mr. Nicholson indicating the H Street line is not federally funded. Thus, the Plaintiff is not

likely to succeed on its claim that the Defendant violated the Federal-Aid Highway Program.

               8.      D.C. Historic Landmark & Historic District Protection Act of 1978

       In Count VIII of the Amended Complaint, the Plaintiff contends, without elaboration,

that “[t]he D.C. Preservation Review Board’s decision to permit the streetcar construction on the

grounds of Spingarn was arbitrary, capricious, and an abuse of discretion, and in violation of the

D.C. Historic Landmark and Historic District Protection Act of 1978 (D.C. Law 2-144), D.C.

Code Title 6, Chapter 11.” Am. Compl. ¶ 92. The Defendant argues that the historic landmark

act does not create a private right of action through which the Plaintiff could challenge the

                                                  27
Preservation Review Board’s decision. Def.’s Opp’n at 28-29. The Plaintiff does not dispute

that even assuming the Plaintiff can challenge the Board’s decision, the Plaintiff must seek

review before the Mayor’s agent, and then petition the District of Columbia Court of Appeals.

See Embassy Real Estate Holdings, LLC v. D.C. Mayor’s Agent for Historic Preservation, 944
A.2d 1036, 1044 (D.C. 2008); D.C. Code § 2-510. Moreover, as with the Plaintiff’s zoning law

claim, the D.C. Circuit discourages federal courts in this District from exercising supplemental

jurisdiction over this type of claim, assuming the Plaintiff demonstrates it can bring the claim at

all. Lightfoot, 448 F.3d at 399.

       Furthermore, the Plaintiff has not identified which decisions by the Preservation Review

Board regarding construction on the Spingarn were in error. Nor does the Plaintiff articulate any

basis on which the Court could conclude that the Preservation Review Board’s decision was

arbitrary or capricious. The Plaintiff cites portions of statements made by one Board member

during the May 2, 2013, hearing indicating he wished the Board had set aside a day “6 or 8

months ago . . . [to] just get into the details a lot more.” Pl.’s Am. Mot. at 5 (quoting Compl.,

Ex. 9 (Stmt. of Graham Davidson)). Nevertheless, Mr. Davidson voted in favor of authorizing

the revisions to the plan for construction on the Spingarn campus discussed during the May 2,

2013 Board meeting. HPRB Actions, Apr. 25 & May 2, 2013, at 4 (noting the Board voted 5-0

to approve the “refinements to approved concept for proposed streetcar car barn”).15 On the

present record, the Plaintiff is not likely to succeed on its claim challenging the Preservation

Review Board’s decision permitting construction on the Spingarn campus.


       15
           The HPRB Actions report for the April 25 and May 2, 2013 meetings is available at
http://dc.gov/DC/Planning/Historic+Preservation/About+HPO+&+HPRB/Who+We+Are/Histori
c+Preservation+Review+Board/Monthly+Public+Notice/HPRB+April+2013/HPRB+Actions,+A
pril+25+and+May+2,+2013.

                                                28
               9.     Advisory Neighborhood Commission Input

       The allegations in Count IX of the Amended Complaint are less than clear, but the thrust

of the claim appears to be that the Defendant did not accord “great weight” to the 5B Advisory

Neighborhood Commission’s opposition to the construction of the car barn on the grounds of

Spingarn High School. See Am. Compl. at 25. “Advisory Neighborhood Commissions” may

advise the District of Columbia “with respect to all proposed matters of District government

policy including, but not limited to, decisions regarding planning, streets, recreation, social

services programs, education, health, safety, budget, and sanitation which affect that

Commission area.” D.C. Code § 1-309.10(a). Each Commission notified of a proposed District

action under section 1-309(b) or (c) “shall consider each such action or actions in a meeting with

notice given in accordance with § 1-309.11(c) which is open to the public in accordance with §1-

309.11(g). The recommendations of the Commission, if any, shall be in writing and articulate

the basis for its decision.”   Id. § 1-309.10(d)(1).   “The issues and concerns raised in the

recommendations of the Commission shall be given great weight during the deliberations by the

government entity. Great weight requires acknowledgement of the Commission as the source of

the recommendations and explicit reference to each of the Commission's issues and concerns.”

Id. § 1-309.10(d)(3)(A).

       The Amended Complaint alleges the 5B Advisory Neighborhood Commission “voted to

oppose the District’s proposed streetcar barn construction on the grounds of Spingarn High

School. The 5B ANC Commission’s official opposition was purportedly issued by letter dated

October 31, 2012.” Am. Compl. ¶ 95 (citing “Exhibit # 5”). The Plaintiff did not attach any

exhibits to the Amended Complaint, so the Court assumes the reference in paragraph 95 is to

Exhibit 5 of the original Complaint. However, Exhibit 5 to the original Complaint is a letter

                                               29
dated October 31, 2012, and addressed to the D.C. Preservation Office and Review Board in

support of the Plaintiff’s “Application for Historic Designation of Spingarn High School.”

Compl., Ex. 5 at 1. The letter asserts that

       Neither the District Department of Transportation nor the Office of Planning
       sought the advice and consent of Advisory Neighborhood Commission 58
       regarding the plan to build a streetcar maintenance facility on the front lawn of
       Spingarn Senior High School. The Commission was not given “great weight” in
       consideration of this matter as required by District of Columbia law.

Id. at 2.   The October 31, 2012, letter does not purport to set forth the 5B Advisory

Neighborhood Commission’s recommendations regarding construction on the Spingarn campus,

nor does the letter indicate that the Commission ever issued a written recommendation as

required by D.C. Code § 1-309.10(d)(3)(A). Bernice Blacknell, the Advisory Neighborhood

Commissioner for 5B04, indicated in her affidavit attached to the Plaintiff’s original complaint

and initial motion that “[t]he 5B ANC Commission [sic] also issued a resolution which opposed

the construction of a car barn on the grounds of Spingarn High School,” but did not provide a

copy of the resolution, or provide any additional details. Compl., Ex. 4 (Blacknell Decl.) ¶ 9.

       The Defendant submitted a declaration from Aaron Rhones, a Program Manager with

DDOT who serves as the point of contact for advisory neighborhood commissions. Def.’s Ex. C

(Rhones Decl.). Mr. Rhones indicates that DDOT “does not have a record of ever having

received a resolution from ANC 5B opposing construction of the CBTC on the Spingarn

campus,” and “based on conversations with relevant DDOT personnel, no one on the DC

Streetcar team has ever received or recalls seeing any such ANC resolution.” Id. at ¶¶ 5-6. The

Plaintiff responds by asserting that “the 5B ANC Commission opposed the excavation and

construction of a maintenance facility on the Spingarn campus.” Pl.’s Reply at 17 (citing the

“5B ANC Commission Resolution, attached to KPCA’s motion”). The Plaintiff did not submit

                                                30
any exhibits in support of its Amended Motion. The only exhibits attached to the Plaintiff’s

original motion were the affidavit of Bernice Blacknell regarding her role as the 5B04 Advisory

Neighborhood Commissioner, and the affidavit of Veronica Raglin regarding the injuries to the

Kingman Park community she alleges would result from the construction on the Spingarn

campus. Neither affidavit attaches a copy of the 5B ANC resolution referenced in the Amended

Complaint. Having failed to produce the resolution that forms the basis for its claim in order to

rebut the declaration submitted by the Defendant, the Plaintiff is not likely to succeed in proving

that the Defendant failed to give “great weight” to the recommendation of the 5B Advisory

Neighborhood Commission.

               10.    D.C. Human Rights Act

       The Plaintiff’s final claim, Count X, contends that the Defendant violated unspecified

provisions of the District of Columbia’s Human Rights Act. The Plaintiff alleges the Defendant

intentionally discriminated against African-Americans by constructing the car barn and electrical

substation in a predominantly African-American community, disregarding “the historic character

of Spingarn High School.” Am. Compl. ¶¶ 97, 99-101. The Plaintiff further contends that the

streetcar project will have a discriminatory effect on African-Americans. Id. at ¶¶ 101-105. The

Defendant makes a number of arguments in response to this claim, but the Plaintiff failed to

respond to any of the Defendant’s arguments. The Plaintiff does not dispute the Defendant’s

suggestion that construction on the Spingarn campus does not violate the Act because, assuming

the construction alters the view of the campus or surrounding historical sites, “all District

residents w[ill] be denied the benefit of an unaltered, unobstructed view of the historic site.”

Def.’s Reply at 33. Nor does the Plaintiff dispute that it cannot sustain a “discriminatory effect”

claim because the Defendant has demonstrated that the selection of Spingarn High School as the

                                                31
site for the car barn and electrical substation is “independently justified for some

nondiscriminatory reason.” Id. at 32 (quoting Gay Rights Coal. of Georgetown Univ. Law Ctr. v.

Georgetown Univ., 536 A.2d 1, 29 (D.C. 1987) (en banc)). Accordingly, on this record, the

Court finds the Plaintiff is not likely to succeed in showing the Defendant violated the District of

Columbia Human Rights Act.

       C.      Irreparable Injury

       To establish irreparable harm, a plaintiff must show that its injury is “great, actual, and

imminent.” Hi–Tech Pharmacal Co. v. U.S. Food & Drug Admin., 587 F. Supp. 2d 1, 11

(D.D.C. 2008). The Plaintiff must also “demonstrate irreparable injury is likely in the absence of

an injunction.” Winter, 555 U.S. at 22 (emphasis in original). With respect to the overhead

wires, the Plaintiff argues it will be face irreparable injury due to obstructed views and the

electromagnetic fields (“EMFs”) emitted from the wires.            First, the Plaintiff offers no

explanation as to why the obstruction of views on H Street and Benning Road is an irreparable

injury; it could be remedied by simply taking down the wires. Second, the Plaintiff cites to a

report by A.M. Muc, Ph.D., to support its contention that EMFs emitted by the overhead wires

will cause irreparable injury. Pl.’s Reply, Ex. 4 (A.M. Muc, Electromagnetic Fields Associated

with Transp. Sys.). As a threshold matter, the Court notes there is no evidence to suggest the

overhead wires will emit electromagnetic radiation until passenger service on the line begins in

2014, meaning this harm is not imminent. Furthermore, the Plaintiff does not demonstrate that

the modes of transportation analyzed in Dr. Muc’s report are in any way analogous to the system

to be installed on the H Street line. Ultimately, Dr. Muc concluded that “the possibility of

significant detrimental effects from the low frequency EMFs associated with transportation

systems can only be considered to be rather speculative and remote at the present time.” Id. at 2;

                                                32
see also id. (“The overall results of research related to concerns about possible detrimental

effects of EMFs, particularly in the context of present knowledge about transportation system

EMFs, is reassuring rather than alarming.”).

       Turning to the construction on the Spingarn campus, admittedly the construction of a

substation and car barn on the site by definition will alter the views of the campus, though the

Plaintiff makes no attempt to demonstrate how significant the obstruction may be. Nor does the

Plaintiff establish that this injury is irreparable. It does not appear that the District intends to

take down or alter any of the historic buildings on the Spingarn campus.16 Any injury caused by

obstructing the view of the Spingarn campus could in theory be remedied by taking down the car

barn or other structures erected by the District.

       To establish potential environmental damage from excavation on the Spingarn campus,

the Plaintiff relies entirely on a report from 1993 evaluating the potential environmental impacts

of the expansion of the Robert F. Kennedy Stadium, located over 2,500 feet from the Spingarn

campus. Pl.’s Reply, Ex. 4 (Final Envtl. Impact Stmt. (Oct. 1993)). The limited portions of the

report provided by the Plaintiff indicate that in light of the concentration of lead detected in the

soil, some portion of the soil from the stadium site “would have to be handled as a hazardous

waste upon excavation.” Id. at 3-122. The Plaintiff argues that “[t]he stadium grounds are a

very short distance from Spingarn, and therefore, it is safe to assume that contaminated soil is

also located on the grounds of Spingarn.” Pl.’s Reply at 12. There simply is no basis in the

record for this assumption. Moreover, the publicly available soil assessments of the Spingarn



       16
            The Triad Assessment indicates the District intends to demolish a “vacant library
kiosk structure in the southeastern corner of the [s]ite,” but there is no indication the District
otherwise plans to remove or alter the buildings presently located on the Spingarn campus. See
Triad Assessment at 3-4.
                                               33
site contradict this assumption. See Triad Assessment at 3 (“Based on a review of the laboratory

results and the soil boring work plan . . . DDOE/WQD has no objections to standard disposal . . .

and had no recommendation for further investigation or analysis of subsurface conditions at the

Site.”). Even if the Court were to assume the soil on the Spingarn campus has the same

concentrations of lead as detected at RFK stadium twenty years ago, nothing in the report

submitted by the Plaintiff suggests any environmental harm would result from excavating the

Spingarn site. There is no evidence in the record to suggest excavation or construction on the

Spingarn campus will result in the release of any “hazardous materials” as the Plaintiff suggests.

       Finally, the Plaintiff argues that construction on the Spingarn campus may damage the

foundations of homes in the area. In support of this argument, the Plaintiff relies entirely on

vague declarations from its members that construction associated with the installation of the

tracks on H Street and Benning Road damaged the foundations of their homes. See, e.g.,

Johnson Decl. ¶ 3. However, none of the declarants allege, articulate how construction at a

different location is likely to harm their property. Nor is there any suggestion that any damage

could not be remedied through money damages.

       In sum, the only potentially irreparable damage credibly identified by the Plaintiff is the

obstruction of the view of Spingarn High School by the car barn and other facilities. The Court

does not question the value of Spingarn High School to the community, but the Plaintiff is not

likely to succeed on any of its claims challenging the construction on the Spingarn campus.

Therefore, although the risk of irreparable injury in isolation may slightly favor granting the

injunction as to construction on the Spingarn campus, the risk of injury is substantially

outweighed by the fact the Plaintiff is not likely to succeed on any claim that might remedy that

alleged injury.

                                                34
       D.      Balance of the Equities and Public Interest

       Finally, a plaintiff seeking a preliminary injunction must establish that the balance of the

equities tips in its favor, and that an injunction would be in the public interest. Winter, 555 U.S.

at 20. The Defendant argues that if construction on the H Street line is delayed, the District will

incur approximately $16,500 in daily overhead costs per day. Nicholson Decl. ¶ 26. If DDOT is

unable to complete the initial phase of construction by October 2013---that is, the tracks and

temporary facilities for testing and certification---the District will incur “significant costs to store

at an offsite facility the streetcar passenger vehicles that are scheduled to be delivered to the

Spingarn location,” including “a cost of approximately $150,000 simply to transport the five

streetcar vehicles to an appropriate storage facility.” Id. at ¶ 28. Moreover, if construction of the

car barn is enjoined, the District will incur costs for storage of construction materials, including

contact wires and substations. Id. at ¶ 27. “Without knowing the length of the injunction . . . the

specific costs of storing these materials cannot be precisely defined at this time.             DDOT

estimates, however, that these costs would likely approach $100,000 if the delay extends to 6-

months.” Id. Additional costs would be incurred in the form of lost revenue if an injunction

delays the start of passenger service on the H Street line. Id. at ¶ 29. In total, the District

estimates that “if it were enjoined for period of 180 calendar days . . . from constructing

overhead wires along the H Street & Benning Road Line and moving forward with the planned

construction on the Spingarn campus, it would incur costs and damages in the amount of

$4,272,890.65.” Id. at ¶ 30.

       The Plaintiff argues the financial cost to the District is outweighed by the potential injury

to the Kingman Park community, and the community’s interest in not being subject to disparate

treatment. As set forth above, the Plaintiff is not likely to succeed on the merits of its equal

                                                  35
protection claim, and the potential irreparable injury to the community is extremely limited at

best. By contrast, the financial costs the District of Columbia would incur by even a limited

delay in construction are significant. Normally the financial risk to the party subject to an

injunction could be offset by requiring the party seeking the injunction to post a bond. Here, the

Plaintiff is asking the Court to waive any bond requirement, and in any event it is not clear that

the Plaintiff—an unincorporated neighborhood civic association---could post a secured bond

sufficient to pay the costs and damages the District may incur while an injunction is in place.

Thus, the financial cost of an injunction in this case would be borne by the tax-payers of the

District of Columbia residents, including the residents of the Kingman Park community.

Furthermore, delaying construction of the H Street line would deprive the Kingman Park

residents, and residents of surrounding communities, of access to public transportation that is

otherwise limited along H Street and Benning Road. On this record, particularly in light of the

fact the Plaintiff is not likely to succeed on any of its claims, the financial costs the District of

Columbia and its residents would incur as a result of any injunction significantly outweigh the

irreparable injury articulated by the Plaintiff.

                                        IV. CONCLUSION

        For the foregoing reasons, the Plaintiff is not likely to succeed on the merits of its claims,

which standing alone may justify denying the Plaintiff’s request for temporary injunctive relief.

Moreover, the only “irreparable” injury the Plaintiff is likely to suffer is some obstruction of the

view of Spingarn High School. By contrast, the District of Columbia would be forced to expend

hundreds of thousands of tax dollars if installation of the overhead wires on the H Street line and

construction on the Spingarn campus is delayed for even just a few months. On balance, the

Court finds the relevant factors weigh heavily against enjoining the installation of overhead

                                                   36
wires along the H Street line and construction of a car ban and substation on the campus of

Spingarn High School.    Accordingly, the Plaintiff’s [5] Amended Motion for Temporary

Restraining Order, for Preliminary Injunction and for Waiver of Bond is DENIED.         An

appropriate Order accompanies this Memorandum Opinion.



                                                     /s/
                                                 COLLEEN KOLLAR-KOTELLY
                                                 UNITED STATES DISTRICT JUDGE




                                            37